DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 9, 10-12, and 15-17 are acknowledged by the Examiner.
	Applicant’s amendments of claims of claims 1, 9, 10, 12, 15, and 16 have overcome the rejections under 35 U.S.C. 101. Thus the rejection under 35 U.S.C. 101 with regards to claims 1-17 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and their rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 respectively have been considered but are moot because the new ground of rejection does not rely on the reference of Andrews (US 5,609,568) as a primary reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that does use the word “means” but does not recite the term “for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: means of releasably securing the leg portion to the leg as recited in claim 8. 
The “means” in this recited limitation when viewed in light of the specification will be interpreted as either strap 24 or 26 as seen in figure 4 of Applicant’s drawings. This interpretation is supported by Applicant’s specification paragraph [0040] directly reciting “the leg portion is releasably secured to the leg with one or more straps 24, 26”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2015/0305911 A1).
In regards to claim 1, Schroeder discloses an orthosis (modular orthosis; see [0003]; see figure 1) comprising a shell (2; see [0032]; see figure 2) portioned and dimensioned to be in close proximity to an anatomical foot and leg (see figure 1; while the user’s leg is not seen, looking to the second positioning of 2 as seen figure 9 (see [0017] in reference to the rotation of 2 and the multiple positions of the lower limb cuff and therefore multiple positions of 2) it can be seen that the orthosis (and therefore the shell) is intended to be portioned and dimensioned to be in close proximity to the user’s leg), said shell (2) comprising: 
a leg portion (as indicated by A in annotated figure 2 below) configured to fit over the anterior surface of the leg (see figure 1 that A is configured to fit over the anterior surface of the user’s leg; see [0017]); and 
a foot portion (as indicated by B in annotated figure 2 below) configured to fit over the dorsal surface of the foot and configured to impede dorsiflexion of the foot (see figure 1 that B has a portion which is positioned over the user’s dorsal surface of their foot, thus B is configured to provide some form of impediment to dorsiflexion due to its position), the foot portion (B) comprising a heel portion (as indicated by C in annotated figure 2 below) configured to fit the heel (see figure 4 that C has a shape configured to fit around the user’s heel and therefore is configured to fit the heel) and adapted to lift the heel when an anterior force is applied to the leg portion (A; an anterior force applied to A would create a responsive lifting force on C, as evidenced by the similarity in shape to Applicant’s own claimed invention (see applicant’s figure 1) wherein due to the positioning of Applicant’s leg portion and heel portion, a lifting force is created on the heel portion when an anterior force is applied to the leg portion), the heel portion (C) connected to the foot portion (B) on a single side of the orthosis (modular orthosis) and configured to leave a gap on an opposite side of the orthosis (modular orthosis) to receive the foot (see [0005] in reference to B being semi-circular; see figures 1, 2, and 10 that B is connected to C on a single side of the orthosis).

    PNG
    media_image1.png
    445
    259
    media_image1.png
    Greyscale

In regards to claim 2, Schroder discloses the invention as discussed above.
Schroeder further discloses wherein the shell (2) comprises a single rigid form (see figure 2 that 2 is a single form; see [0017] in reference to utilizing a backing spring with a certain hardness or rigidity, thus 2 is a single rigid form).
In regards to claim 3, Schroder discloses the invention as discussed above.
Schroeder does not explicitly disclose wherein the shell is molded to the foot and leg. However, the present claim is drawn to an article of manufacture, and therefore the limitation “wherein the shell is molded to the foot and leg” is considered to be a product-by-process limitation that is given patentable weight only for the structural limitations imparted to the final product by the process. The shell comprises the structural limitations imparted by the process of molding, as such is considered to anticipate the claim as presently written. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, since Schroder discloses the structural limitations of the shell as claimed in claims 1 and 2, the shell of Schroder is considered to anticipate the claim as presently written.
In regards to claim 4, Schroder discloses the invention as discussed above.
Schroeder further discloses wherein the shell (2) is formed in a specific angle of dorsiflexion of the foot (see figure 10 that 2 is formed in such a way that allows for neutral dorsiflexion of the user’s foot; as further evidenced by figure 9 where it can be seen that the second embodiment of the shell maintains the user’s foot in a state of neutral dorsiflexion). 
In regards to claim 5, Schroder discloses the invention as discussed above.
Schroeder further discloses wherein the specific angle of dorsiflexion is 90 degrees (see figure 10 that 2 is formed in such a way that allows for neutral dorsiflexion (or a dorsiflexion of 90 degrees) of the user’s foot; as further evidenced by figure 9 where it can be seen that the second orientation of the shell maintains the user’s foot in a state of neutral dorsiflexion (which is seen to place the user’s foot at a right angle with the user’s leg).
In regards to claim 8, Schroder discloses the invention as discussed above.
Schroeder further discloses a means of releasably securing (see 112f interpretation above; 12; see [0042]; see figures 1 and 2) securing the leg portion (A) to the leg (see [0014] in reference to the fixing device (considered to be 12) being a buckle or (hook and loop) tape (both of which are means for releasable securement); see figure 1 that 12, while not seen to, is intended to secure the leg portion to the user’s leg, as evidenced in figure 9 where 12 is seen to secure the orthosis to the user’s calf and therefore secures the leg portion A of the second embodiment to the user’s leg). 
In regards to claim 9, Schroder discloses the invention as discussed above.
Schroeder further discloses a calf member (12; see [0042]; see figures 1 and 2) configured to fit over the posterior of the leg (see figure 1 that 12 is configured to fit over the posterior of the user’s leg), wherein the calf member (12) is configured for releasably securing to the leg (see [0014] in reference to the fixing device (considered to be 12) being a buckle or (hook and loop) tape (both of which are means for releasable securement) thus 12 is configured for releasably securing to the leg).
In regards to claim 12, Schroder discloses an orthosis (modular orthosis; see [0003]; see figure 1) comprising a shell (2; see [0032]; see figure 2) portioned and dimensioned to be in close proximity to an anatomical foot and leg (see figure 1; while the user’s leg is not seen, looking to the second positioning of 2 as seen figure 9 (see [0017] in reference to the rotation of 2 and the multiple positions of the lower limb cuff and therefore multiple positions of 2) it can be seen that the orthosis (and therefore the shell) is intended to be portioned and dimensioned to be in close proximity to the user’s leg), said shell (2) comprising:
a leg portion (as indicated by A in annotated figure 2 above) configured to fit over the anterior surface of the leg (see figure 1 that A is configured to fit over the anterior surface of the user’s leg; see [0017]) and configured for releasably securing to the leg (releasably secured via 12; see [0014] in reference to the fixing device (considered to be 12) being a buckle or (hook and loop) tape (both of which are means for releasable securement); 34 
a foot portion (as indicated by B in annotated figure 2 above) configured to fit over the dorsal surface of the foot and configured to impede dorsiflexion of the foot (see figure 1 that B has a portion which is positioned over the user’s dorsal surface of their foot, thus B is configured to provide some form of impediment to dorsiflexion due to its position), the foot portion (B) comprising a heel portion (as indicated by C in annotated figure 2 above) configured to fit over a portion of the plantar surface of the foot (see figure 4 that C has a shape configured to fit over a portion of the plantar surface of the foot) and to lift the heel when a force is applied to the leg portion (A; an anterior force applied to A would create a responsive lifting force on C, as evidenced by the similarity in shape to Applicant’s own claimed invention (see applicant’s figure 1) wherein due to the positioning of Applicant’s leg portion and heel portion, a lifting force is created on the heel portion when an anterior force is applied to the leg portion), the heel portion (C) connected to the foot portion (B) on a single side of the orthosis (modular orthosis) and configured to leave a gap on an opposite side of the orthosis (modular orthosis) to receive the foot (see [0005] in reference to B being semi-circular; see figures 1, 2, and 10 that B is connected to C on a single side of the orthosis).
In regards to claim 13, Schroder discloses the invention as discussed above.
Schroder further discloses wherein the shell (2) is comprised of a single rigid form (see figure 2 that 2 is a single form; see [0017] in reference to utilizing a backing spring with a certain hardness or rigidity, thus 2 is a single rigid form), and wherein the shell is at 90 degrees dorsiflexion of the foot (see figure 10 that 2 is formed in such a way that allows for neutral dorsiflexion (or a dorsiflexion of 90 degrees) of the user’s foot; as further evidenced by figure 9 where it can be seen that the second orientation of the shell maintains the user’s foot in a state of neutral dorsiflexion (which is seen to place the user’s foot at a right angle with the user’s leg). 
Schroeder does not explicitly disclose the shell is molded at 90 degrees of dorsiflexion. However, the present claim is drawn to an article of manufacture, and therefore the limitation “wherein the shell is molded at 90 degrees of dorsiflexion” is considered to be a product-by-process limitation that is given patentable weight only for the structural limitations imparted to the final product by the process. The shell comprises the structural limitations imparted by the process of molding, as such is considered to anticipate the claim as presently written. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, since Schroder discloses the structural limitations of the shell as claimed in claims 12 and 13, the shell of Schroder is considered to anticipate the claim as presently written.
In regards to claim 15, Schroder discloses the invention as discussed above.
Schroeder further discloses further comprising a calf member (12; see [0042]; see figures 1 and 2) configured to fit over the posterior of the leg (see figure 1 that 12 is configured to fit over the posterior of the user’s leg), wherein the calf member (12) is configured for releasably securing to the leg (see [0014] in reference to the fixing device (considered to be 12) being a buckle or (hook and loop) tape (both of which are means for releasable securement) thus 12 is configured for releasably securing to the leg).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 2015/0305911 A1) in view of Bergman et al. (US 5,776,090).
In regards to claim 6, Schroeder discloses the invention as discussed above.
Schroeder does not explicitly disclose wherein at least the foot portion is flexible such that a range of angles of dorsiflexion is permitted. 
However, Bergmann teaches an analogous orthosis (10; see [Col 2 In 43-57]; see figure 1) comprising an analogous leg portion (14; see [Col 2 In 43-57]; see figure 1) and an analogous foot portion (16,18; see [Col 2 In 43-57]; see figure 1); wherein at least the foot portion (16,18) is flexible (see [Col 2 In 63-67] in reference to 10 being able to be bent, and is therefore construed to be flexible) such that a range of angles (theta which encompasses a range of angles of dorsiflexion as seen in figure 2; see [Col 2 In 63-Col 3 In 18]) of dorsiflexion is permitted (see [Col 2 In 63-Col 3 In 18] and see figure 3) for the purpose of allowing the foot portion to be capable of being bent into a range of specific angles of dorsiflexion (see [Col 2 In 63-67]) such that the device is capable of maintaining the user’s ankle in a specified dorsiflexion angle and stretching the user’s plantar fascia (see [Col 2 In 43-57]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion as disclosed by Schroeder and to have added the increased flexibility of the foot portion, such that the foot portion would possess the capability of being bent into a range of angles of dorsiflexion as taught by Bergmann in order to have provided an improved foot portion with increased flexibility that would add the benefit of allowing the foot portion to be capable of being bent into a range of specific angles of dorsiflexion (see [Col 2 In 63-67]) such that the device is capable of maintaining the user’s ankle in a specified dorsiflexion angle and stretching the user’s plantar fascia (see [Col 2 In 43-57]).
In regards to claim 7, Schroeder as now modified by Bergmann discloses the invention as discussed above.
Schroeder as now modified by Bergmann further discloses wherein the range of angles of dorsiflexion is 75 to 105 degrees (see Bergmann [Col 2 In 63-Col 3 In 18] in reference to the angle theta being an acute angle, thus being angles less than 90 degrees and overlapping with Applicant’s claimed range of 75 to 105 degrees on the degrees from 89.99 to 75, therefore Schroeder as now modified by Bergmann discloses the limitations as claimed in claim 7 due to overlapping ranges; see MPEP 2144.05(I) in reference to overlapping ranges).
In regards to claim 14, Schroeder discloses the invention as discussed above. 
Schroeder does not explicitly disclose wherein at least the foot portion is comprised of a flexible form and such that 75 to 105 degrees of dorsiflexion is permitted. 
            Bergmann teaches an analogous orthosis (10; see [Col 2 In 43-57]; see figure 1) comprising an analogous leg portion (14; see [Col 2 In 43-57]; see figure 1) and an analogous foot portion (16,18; see [Col 2 In 43-57]; see figure 1); wherein at least the foot portion (16,18) is comprised of a flexible form (see [Col 2 In 63-67] in reference to 10 being able to be bent, and is therefore construed to be flexible) such that 75 to 105 degrees (theta which encompasses a range of angles of dorsiflexion as seen in figure 2; see [Col 2 In 63-Col 3 In 18] in reference to the angle theta being an acute angle, thus being angles less than 90 degrees and overlapping with Applicant’s claimed range of 75 to 105 degrees on the degrees from 89.99 to 75, therefore Bergmann teaches the limitations as claimed in claim 7 due to overlapping ranges; see MPEP 2144.05(I) in reference to overlapping ranges) of dorsiflexion is permitted (see [Col 2 In 63-Col 3 In 18] and see figure 3) for the purpose of allowing the foot portion to be capable of being bent into a range of specific angles of dorsiflexion (see [Col 2 In 63-67]) such that the device is capable of maintaining the user’s ankle in a specified dorsiflexion angle and stretching the user’s plantar fascia (see [Col 2 In 43-57]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion as disclosed by Schroeder and to have added the increased flexibility of the foot portion, such that the foot portion would possess the capability of being bent into a range of angles of dorsiflexion as taught by Bergmann in order to have provided an improved foot portion with increased flexibility that would add the benefit of allowing the foot portion to be capable of being bent into a range of specific angles of dorsiflexion (see [Col 2 In 63-67]) such that the device is capable of maintaining the user’s ankle in a specified dorsiflexion angle and stretching the user’s plantar fascia (see [Col 2 In 43-57]).
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2015/0305911 A1) in view of Hoffmeier et al. (2012/0065564 A1) (hereinafter Hoffmeier).
In regards to claim 10, Schroeder discloses the invention as discussed above. 
Schroeder does not disclose wherein the foot portion includes at least one toe portion configured to fit over the dorsal surface of one or more toes.
However, Hoffmeier teaches an analogous orthosis (100; see [0028]; see figure 1) comprising an analogous shell (102; see [0028]; see figure 2) comprising a leg portion (104; see 0029]; see figure 1) and a foot portion (106; see [0029]; see figure 1); wherein the foot portion (106) includes at least one toe portion (end portion of 106; see figure 1 that the end portion of 106 covers a user’s toes and is therefore construed to be at least one toe portion) configured to fit over the dorsal surface of one or more toes (see figure 1 that the end portion of 106 is fitted over the dorsal surface of the user’s toes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion as disclosed by Schroeder by incorporating a toe portion which is fitted over the dorsal surface of the one or more toes as taught by Hoffmeier in order to have provided an improved foot portion that would add the benefit which is obvious to one of ordinary skill in the art of ensuring a user’s foot would not enter into a state of unwanted dorsiflexion, as well as such an extension of the foot portion would provide additional protection to the user’s foot. Since in the art of orthosis applied to a user’s foot, it is seen that covering the toes is a useful type of foot covering, and provides the benefit as explained above, which is plainly seen in the figure 1 of the Hoffmeier reference.
In regards to claim 16, Schroeder discloses the invention as discussed above. 
Schroeder does not disclose wherein the foot portion includes at least one toe portion configured to fit over the dorsal surface of one or more toes.
However, Hoffmeier teaches an analogous orthosis (100; see [0028]; see figure 1) comprising an analogous shell (102; see [0028]; see figure 2) comprising a leg portion (104; see 0029]; see figure 1) and a foot portion (106; see [0029]; see figure 1); wherein the foot portion (106) includes at least one toe portion (end portion of 106; see figure 1 that the end portion of 106 covers a user’s toes and is therefore construed to be at least one toe portion) configured to fit over the dorsal surface of one or more toes (see figure 1 that the end portion of 106 is fitted over the dorsal surface of the user’s toes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion as disclosed by Schroeder by incorporating a toe portion which is fitted over the dorsal surface of the one or more toes as taught by Hoffmeier in order to have provided an improved foot portion that would add the benefit which is obvious to one of ordinary skill in the art of ensuring a user’s foot would not enter into a state of unwanted dorsiflexion, as well as such an extension of the foot portion would provide additional protection to the user’s foot. Since in the art of orthosis applied to a user’s foot, it is seen that covering the toes is a useful type of foot covering, and provides the benefit as explained above, which is plainly seen in the figure 1 of the Hoffmeier reference.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 2015/0305911 A1) in view of Andrews (US 5,609,568).
In regards to claim 11, Schroeder discloses the invention as discussed above.
Schroeder does not disclose the orthosis being configured to be worn inside footwear. 
However, Andrews discloses an analogous orthosis (10; see [Col 2 ln 58-67]; see figure 2) comprising a shell (12; see [Col 2 ln 58-67]; see figure 2) and a leg portion (12a; see [Col 2 ln 58-67]; see figure 3) and a foot portion (12b; see [Abstract]; see figure 3); wherein the orthosis (12) is configured to be worn inside footwear (See [Abstract]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the orthosis as disclosed by Schroeder by sizing it such that it is configured to be worn inside footwear as taught by Andrews in order to have provided an improved foot portion that would add the benefit which is obvious to one of ordinary skill in the art of ensuring the protection of the user’s foot from external factors such as debris when walking, outdoor temperatures (such as colder temperatures), and adding a tread so that the user may maintain steady footing when walking on a wet or slippery surface. 
In regards to claim 17, Schroeder discloses the invention as discussed above.
Schroeder does not disclose the orthosis being configured to be worn inside footwear. 
However, Andrews discloses an analogous orthosis (10; see [Col 2 ln 58-67]; see figure 2) comprising a shell (12; see [Col 2 ln 58-67]; see figure 2) and a leg portion (12a; see [Col 2 ln 58-67]; see figure 3) and a foot portion (12b; see [Abstract]; see figure 3); wherein the orthosis (12) is configured to be worn inside footwear (See [Abstract]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the orthosis as disclosed by Schroeder by sizing it such that it is configured to be worn inside footwear as taught by Andrews in order to have provided an improved foot portion that would add the benefit which is obvious to one of ordinary skill in the art of ensuring the protection of the user’s foot from external factors such as debris when walking, outdoor temperatures (such as colder temperatures), and adding a tread so that the user may maintain steady footing when walking on a wet or slippery surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chang et al. (US 2008/0294083 A1) which discloses an analogous orthosis (100; see [0075]; see figure 1a) comprising a leg portion (114; see [0076]; see figure la) and a foot portion (124; see [0076]; see figure 1a) for the analogous purpose of impeding dorsiflexion (as evidenced by the position in which 100 is placed on a user’s foot being the same as Applicant’s claimed invention (see figure 4a) and being disclosed as being substantially rigid also similar if not the same as applicant’s claimed invention (see [0076]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            


/ERIN DEERY/            Primary Examiner, Art Unit 3754